DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/25/2021 has been entered.  Claims 1 and 5-7 have been amended.  Claims 8 and 9 have been added.  Claims 1-9 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2018/0180800).
Regarding claim 1, Teramoto teaches a display panel (1, Fig. 1, Paragraph 0028); 
a backlight (2, Fig. 1, Paragraph 0028) disposed on a back side of the display panel and including a light guiding plate (23, Fig. 1, Paragraph 0035), a light source (28, Fig. 1) facing a side surface (top vertical surface, Fig. 1) of the light guide plate, and a plurality of optical sheets 
a first side peripheral part (right side of 2, Fig. 1) of a first side of a central part (center of 2, Fig. 1) positioned at a center and
a second side peripheral part (left side of 2, Fig. 1) on a second side of the central part opposite to the first side; and 
a housing body (3,21, and 25, Fig. 1, Paragraph 0035) including 
a first housing body (21 and 25, Fig. 1) disposed on a back side of the backlight and 
a second housing body (3, Fig. 1) disposed on a front side of the backlight, the housing body housing therein the backlight, wherein 
the first side peripheral part of the backlight is provided with a strip (221a, Fig. 3), the strip being a projecting part of each of the optical sheets that is bent along a lateral face of the light guiding plate (Fig. 3, Paragraphs 0050 and 0051), and 
the first housing body includes:
a planar part (bottom of 25, Fig. 1, Paragraph 0046) overlapping the backlight (Fig. 1);
a first vertical wall (the vertical wall with the light sources 28 located on it) part projecting from the planar part toward a front side and covering the second side peripheral part of the backlight (Fig. 1), the light source is provided between the light guide plate and the first vertical wall.
Teramoto fails to teach the first vertical wall is provided in the second peripheral part without being provided in the first side peripheral part in which no light source is provided.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have the first vertical wall with light sources be provided on the left side of the light 

Regarding claim 2, Teramoto discloses the backlight is viewed in a plane, the strips of two optical sheets are respectively arranged in positions shifted from each other (Figs. 1 and 3).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2018/0180800) in view of Kunimochi (US 2016/0109634).
Regarding claims 3 and 4, Teramoto fails to teach the first housing body has a light shielding tape stuck along a peripheral part.
Kunimochi teaches the first housing body (16, Fig. 10, Paragraph 0065) has a light shielding tape (20, Fig. 10, Paragraph 0065) stuck along a peripheral part (the part of 16 shown with 20 on it, Fig. 10).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2018/0180800) in view of Achi et al. (US 2016/0091655 Hereinafter Achi).

    PNG
    media_image1.png
    1013
    749
    media_image1.png
    Greyscale

(Achi, Fig. 8, Reproduced and annotated)
Regarding claims 5 and 6, Teramoto teaches a peripheral part (side of the housing 25 with LEDs on it, Fig. 1) of the first housing body and intersections (intersections being the corners, Fig. 1) extending from ends of the peripheral part body in a direction toward the backlight (Fig. 1) and intersecting the peripheral part body.
Teramoto fails to teach a light source is disposed inside each intersection.
Achi teaches a peripheral part (back side of 23, Fig. 8) of the first housing body (23, Fig. 8) includes 
a peripheral part body (backside of 23, Fig. 8) and 

the light source is disposed inside each intersecting part in the second side the peripheral part.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light source disposed insides each intersection to Teramoto as taught by Achi, in order to more effectively suppress the color unevenness at the emission surface (Achi, Paragraph 0073).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2018/0180800) in view of Kunimochi (US 2016/0109634) and Achi et al. (US 2016/0091655 Hereinafter Achi).
Regarding claim 7, Teramoto teaches a peripheral part (side of the housing 25 with LEDs on it, Fig. 1) of the first housing body and intersections (intersections being the corners, Fig. 1) extending from ends of the peripheral part body in a direction toward the backlight (Fig. 1) and intersecting the peripheral part body.
Teramoto fails to teach a light source is disposed inside each intersection.
Achi teaches a peripheral part (back side of 23, Fig. 8) of the first housing body (23, Fig. 8) includes 
a peripheral part body (backside of 23, Fig. 8) and 

the light source is disposed inside each intersecting part in the second side the peripheral part.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light source disposed insides each intersection to Teramoto as taught by Achi, in order to more effectively suppress the color unevenness at the emission surface (Achi, Paragraph 0073).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2018/0180800) in view of Takaira (US 2020/0201107).
Regarding claim 8, Teramoto teaches the second housing body includes: 
a horizontal part (the edge of 3 which holes all of the elements inside of the overall housing) overlapping the backlight, and 
a second vertical wall (left side of 3, Fig. 1) part projecting from the horizontal part and covering the second side peripheral part of the backlight (Fig. 1), 
Teramoto fails to explicitly teach the light source is provided between the light guiding plate and the second vertical wall part that faces the first vertical wall part and that is disposed outside the first vertical wall part.
Takaira teaches the light source (26, Fig. 1) is provided between the light guiding plate (23, Fig. 1) and the second vertical wall part (the vertical wall of 3 in Fig. 4) that faces the first 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the second housing body of Teramoto shaped as the second housing body of Takaira, in order to provide a specific teaching of how the front housing is commonly constructed as well as providing seems on a rear surface rather than a front surface.

Regarding claim 9, Teramoto teaches the first housing body has a tape (29, Fig. 9) stuck along a peripheral part (Fig. 9), when the backlight is viewed in a plane, the strips of two optical sheets (221a and 222a, Figs. 6 and 9) are respectively arranged in positions shifted from each other (Figs. 6 and 9), 
a lower end of each strip is in contact with the tape in the first side peripheral part (Fig. 9, Paragraph 0063).
Teramoto fails to explicitly teach that the tape is a light shielding tape.
Takaira teaches tape which is a light shielding tape (Paragraph 0057).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the tape of Teramoto being light shielding tape as taught by Takaira, in order to prevent light of the light source 26 from leaking to the outside of the display apparatus 100 through the adhesive agent (Takaira, Paragraph 0057). Specifically, to prevent light emission out of the incorrect correct surface of the light guide plate.

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Teramoto fails failed to individually disclose claim 1, the applicant is advise that in order to be entitled reconsideration, applicant’s reply must be reduced to a writing which distinctly and specifically point out the supposed errors in the Examiner’s rejection, such arguments pointing out the specific distinctions believe to overcome all applied Prior Art. In this case, applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the disclosure Teramoto fails to disclose claim 1, without specifically pointing out why the elements cited by the Examiner as corresponding the claimed invention would not be reasonable considered.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T.E/            Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875